Title: Enclosure I: Rule Prescribed to Hostile Vessels, 20 June 1794
From: 
To: 


                  
                     
                     
                  
                  When any vessel, whether of war or merchandize, public or private, belonging to any belligerent nation, shall depart from the United States, beyond the jurisdictional line of the United States, on the Ocean; and a vessel of war whether public or private, belonging to another of the belligerent nations, being adverse, shall at the time of the departure of the first mentioned vessel, be within such jurisdictional line, the last mentioned vessel of war shall not sail beyond such jurisdictional line, until the expiration of twenty-four hours, after the departure of the first mentioned vessel.
                  If any vessel of war belonging to a belligerent nation shall sail, contrary to the foregoing rule, she shall be deemed to have violated the law of nations, and the government of the United States will take measures for causing to be restored any prize, taken by her, and brought within the power of the United States.
                  This Rule shall commence forthwith, and shall be notified to all the foreign ministers, residing near the United States.
               